Title: From George Washington to Major General Robert Howe, 12 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Head Qrs west-point 12 Augt 1779.
        
        Such cases as you have mentioned in your letter of the 11th inst. must frequently occur—We have however endeavoured, to avoid considering the citizens of the States as proper subjects of either military capture or exchange. The operation of this principle would be wholly in favor of the enemy. However when circumstances make it necessary to enter upon such an exchange, it should be made by the government to which the citizen may belong. I am &c.
        
          G.W.
        
      